Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is in response to the applicant’s communication filed on 05/09/2022, wherein: Claims 1-9 are pending.  Claims 10-20 have been cancelled.   
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  	
1.	Independent Claim 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, independent claim 1 is a system claim.  However, the body of the claim does not disclose any structural features. Rather the body of the claims is interpreted as purely software.  The claim recited “a virtual value system comprising: an interface…. and a virtual value item manager……;  a promotional campaign engine including: a campaign set-up module….. and a requesting module” are appear to be software.  Applicant ‘s specification US 2011/0145044 A1, paras 0012, 0018, 0030 and 0031 of fig. 1 respectively disclose:
[0012] ………… The promotional campaign engine may include a campaign set-up module configured to generate a campaign rule set defining one or more parameters of the promotional campaign and a requesting module configured to generate and send at least one virtual value item request to the virtual value system.
[0018] Promotional campaign engine 10 is configured to manage a promotional campaign. Furthermore, promotional campaign engine 10 may be executed on at least one server 26. The server may include memory 27 executable by a processor 28. It will be appreciated that in other examples the promotional campaign engine may be executed via a plurality of communicatively linked servers, each server including memory and a processor. 
[0030] The virtual value system includes virtual value item manager 14 configured to manage a plurality of virtual value items. The virtual value item manager may be executed on server 26 or alternatively may be executed on another suitable server including memory executable by a processor. The virtual value item manager may include a virtual value item generator 39 configured to generate virtual value items as well as corresponding manager-side associative virtual value item profiles 40………
[0031] Virtual value item manager 14 may include an integration connection engine 44 configured to communicatively link virtual value item manager 14 with goods and services system 16. In particular, the integration connection engine may be configured to communicatively link virtual value item manager 14 with at least one item service provider 46, discussed in greater detail herein, via an application program interface (API) 48 or other software communication standard included in the item service provider. In this way, virtual value item manager 14 may communicate with item service pro­vider 46. When a plurality of item service providers are com­municatively linked to virtual value item manager 14, at least a portion of the item service providers may utilize different communication protocols, communication hardware, security protocols, etc. Thus, integration connection engine 44 allows the virtual value item manager to interact with a number of different item service providers. In other embodiments, the item service provider may wish to use an API or other software provided by the virtual item manager to enable communication. In further examples, item service provider 46 may include other methods or systems for communicating with the virtual value item manager.
As can be seen above, Applicant’s specification paras 0018, 0030 and 0031 of fig. 1 indicate “a virtual value system comprising: an interface…. and a virtual value item manager……; a promotional campaign engine including: a campaign set-up module….. and a requesting module” to be software.   Software is per se not a statutory class of invention. Therefore, the claim 1 is rejected under 35 U.S.C. 101 because it is directed to software which is not a statutory class of invention.
	Dependent claims 2-9 are dependent on their base claim 1.  Therefore, dependent claims 2-9 are also non-statutory class of invention. 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abifaker; (US 2009/0192928 A1), in view of Stone et al; (US 2010/0280921 A1):
4.	Independent claim 1:   Abifaker teaches a promotional system for generating a virtual value item for a promotional campaign {At least figs 1A, 2A paras 0036, 0049-0051, 0077}, the promotional system comprising: 
a virtual value system {At least figs 1A, 2A} comprising: 
an interface with a provider of goods or services {At least para 0077}; and 
a virtual value item manager configured to: 
generate at least one virtual value item associated with goods or services {At least para 0077}; and 
communicate with the provider of goods or services to transact redemption of the at least one virtual value item for an associated good or service {At least (see  [0077], see ” For example, when a recipient wants to redeem credit for a wireless gift card [virtual value], they may present a wireless gift card account number at a merchant storefront (e.g., a physical store, such as a GAP retail store location, or a web site store, such as GAP's web site; e.g., to redeem for goods, services, or both)“}; 
a promotional campaign engine communicatively linked to the virtual value system {At least para 0081}, the promotional campaign engine including: 
a campaign set-up module configured to generate a campaign rule set defining one or more parameters of the promotional campaign {At least para 0081} and 
a requesting module in selective communication with the campaign set-up module, the requesting module configured to: 
generate and send at least one virtual value item (wireless gift card/wireless gift card message) request to the virtual value system, each virtual value item request to request generation of a virtual value item (wireless gift card/wireless gift card message) {At least paras 0036, 0043, 0048-0049, 0051-0052};
request generation of at least one associative virtual value item profile (e.g., an account in the account information database) identifying the specific virtual value item in the virtual value system {At least paras 0036, 0040, 0043, 0049, 0051-0052, see merchant contacts the wireless gift card server 106 to request generate a wireless gift card message (virtual value item), and the wireless gift card server 106, in addition to generating the wireless gift card message, also generating an account in the account information database 132 associated with the wireless gift card server 106}, and
initiate sending the virtual value item to a mobile computing device of a participant {At least paras 0036, 0048}; 
wherein the mobile computing device is selected from a plurality of mobile computing devices based on the campaign rule set {At least para 0081}.
However, Abifaker does not explicitly teach the underlined features: “generate and send at least one virtual value item request to the virtual value system, each virtual value item request including code executable to request generation of a virtual value item”.  The Examiner notes the limitation “each virtual value item request including code executable” is given no patentable weight because the “code executable” has not been used to achieve the scope of the claimed invention (e.g., has not been used to generate the virtual value item in the claim 1).  Nevertheless, this limitation has been taught by the combination of Abifaker and Stone.
	Stone teaches a general concept of generate and send at least one virtual value item request to a virtual value system (e.g., virtual gift card provider), each virtual value item request including code executable to request generation of a virtual value item {At least paras 0009, 0026, 0043 in context with paras 0103-0104, 0110}.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “generate and send at least one virtual value item request to the virtual value system, each virtual value item request to request generation of a virtual value item”, taught by Abifaker to include “generate and send at least one virtual value item request to a virtual value system, each virtual value item request including code executable to request generation of a virtual value item”, taught by Stone.  One would be motivated to do this in order to implement and manage virtual gift cards more efficiently and effectively.  
5.	Claim 2:  The combination of Abifaker and Stone teaches the claimed invention as in claim 1.  The combination further teaches wherein the promotional campaign engine is configured to receive a plurality of campaign entries for the promotional campaign from the plurality of mobile computing devices  and wherein the promotional campaign engine further includes a selection module configured to select a set of mobile computing devices (e.g., recipients) to which virtual value items are sent, wherein each mobile computing device included in the set of mobile computing devices is associated with a virtual value item request sent to the virtual value system {Abifaker:  At least paras 0017, 0081 in context with paras 0036, 0043, 0074}.
6.	Claim 3:  The combination of Abifaker and Stone teaches the claimed invention as in claim 1.  The combination further teaches wherein the virtual value system further includes a goods and services system configured to manage virtual value transactions and a virtual value item manager communicatively linked to the goods and services system and configured to generate at least one associative virtual value item profile and the virtual value item and send the virtual value item to the mobile computing device {Abifaker:  At least para 0077 in context with paras 0018, 0037, 0040}. 
7.	Claim 4:  The combination of Abifaker and Stone teaches the claimed invention as in claim 3.  The combination further teaches wherein the virtual value item retains stored value and is configured to be utilized in a virtual value transaction through a goods and services system {Abifaker:  At least paras 0040 and 0077}.
8.	Claim 5:  The combination of Abifaker and Stone teaches the claimed invention as in claim 3.  The combination further teaches wherein the goods and services system is configured to implement a virtual value transaction, the virtual value transaction including an 
electronic transaction in which stored value is reduced from the virtual value item in exchange for at least one of a good and a service {Abifaker:  At least para 0077 in context with para 0040}.
9.	Claim 6:  The combination of Abifaker and Stone teaches the claimed invention as in claim 1.  The combination further teaches wherein the campaign rule set includes one or more of the following parameters: a quantity of selected virtual value item recipients, a number of entries per participant, a quantity of virtual value items distributed, a type of virtual value items distributed, a total stored value of the virtual value item, a location for redemption of the virtual value item, a time for redemption of the virtual value item, and a length of the promotional campaign {Abifaker:  At least paras 0069, 0081 in context with paras 0080}.
10.	Claim 7:  The combination of Abifaker and Stone teaches the claimed invention as in claim 1.  The combination further teaches where the virtual value item is sent to the mobile computing device programmatically in response to receipt of an entry from the mobile computing device based on the campaign rule set {Abifaker:  At least para 0081 in context with para 0054, 0080, 0090, 0111}.
10.	Claim 8:  The combination of Abifaker and Stone teaches the claimed invention as in claim 1.  The combination further teaches where the promotional campaign engine further comprises a tracking module configured to track programmatic actions performed by the promotional campaign engine {At least paras 0080, 0082, 0091}.
11.	Claim 9:  The combination of Abifaker and Stone teaches the claimed invention as in claim 1.  The combination further teaches wherein the parameters are configured to be dynamically adjusted during implementation of the promotional campaign {At least para 0080}.
Prior Art that is pertinent to Applicant’s disclosure
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schorr et al; (US 2008/0172306) and Abifaker; (US 2009/0210318); wherein teaches define campaign rules for generating/ creating gift card and sending the created gift card to the recipients.  Furthermore, see additional art cited in PTO-892.   
Response to Arguments
13.	Applicant’s arguments regarding 103 filed on 05/09/2022 have been fully considered and are persuasive.  Therefore, a second non-final rejection (a new ground of rejection) has been provided.  See new cited paragraphs of Abifaker; (US 2009/0192928 A1); and new added reference Stone et al; (US 2010/0280921 A1) to the rejections above. 
	Further, please note of a new 101 rejection above.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681